UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 99-6087



KEVIN TRACY,

                                                Plaintiff - Appellant,

          versus


NURSE MURPHY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-98-745-R)


Submitted:     March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Tracy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Tracy, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1998).   We have reviewed the record

and the district court’s opinion and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court. See Tracy v. Murphy, No. CA-98-745-R (W.D. Va.

Jan. 4. 1999).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2